Citation Nr: 1452730	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for status post left orbital fracture and zygomaxillary fracture, open reduction internal fixation.

2. Entitlement to an initial rating in excess of 10 percent for left fifth cranial nerve neuritis.

3. Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

4. Entitlement to an initial rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Esq.




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2005 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a September 2012 rating decision from the RO in Buffalo, New York.  Subsequent to the September 2010 rating decision, jurisdiction was transferred back to the RO in Winston-Salem, North Carolina.

In pertinent part, the May 2010 rating decision granted service connection for a left orbital fracture and for cranial nerve neuritis.  A noncompensable rating was assigned for each disability, effective May 12, 2010.  

The September 2012 rating decision, in part, granted service connection for residuals of TBI and headaches.  A 10 percent rating was assigned for each disability, effective May 12, 2010.  The rating decision also increased the rating for cranial nerve neuritis to 10 percent disabling, effective May 12, 2010.

The Board notes that a supplemental statement of the case also contained an issue of entitlement to a higher evaluation for a facial scar.  However, the Board notes that the Veteran did not actually initiate an appeal on such issue and therefore it is not in appellate status.  Technically, a notice of disagreement was not received with respect to the initial rating for TBI or headaches, but as these issues may reasonably be construed as a component of the skull fracture claim, and as they were certified to the Board, such will be considered in the instant decision. 


FINDINGS OF FACT

1. The Veteran's left orbital fracture has been manifested by redness, glare, sensitivity to light and blurred vision, but has not been manifested by incapacitating episodes lasting at least 1 week in the past 12 months or by visual impairment.

2. The Veteran's left fifth cranial nerve neuritis has been manifested by no more than moderate incomplete paralysis.

3. The Veteran's residual of TBI has been manifested by objective evidence of mild memory loss, attention, concentration and executive functions.

4. The Veteran's headaches have been manifested by prostrating attacks occurring less than twice per month, which have not been shown to impact his ability to work.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for a left orbital fracture have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6009 (2014).

2. The criteria for an initial rating in excess of 10 percent for left fifth cranial nerve neuritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes 8205, 8305 (2014).

3. The criteria for an initial rating of 40 percent for residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2014).

4. The criteria for an initial rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Left Orbital Fracture

The Veteran has been assigned a noncompensable rating for his service-connected left orbital fracture under Diagnostic Code 6009.

Eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6009.

Under the General Rating Formula based on incapacitating episodes,  a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Regarding visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The Veteran was afforded a VA examination in March 2010.  He reported redness, glare, sensitivity to light and blurred vision.  He had no pain, distorted vision, enlarged images, swelling, discharged, halos, floaters or watering.  He reported that the eye symptoms occurred occasionally when lying on his left side.  He also reported that he had an incapacitating episode in the past 12 months, which lasted for 1 day.  The appellant reported the overall functional impairments were difficulty focusing or adjusting to light and headaches.  

Physical examination revealed no lacrimal duct disease or injury and no corneal pathology.  The examination also did not reveal any scarring or a pterygium.  The measurement of intraocular pressure of the left and right eyes was mmHg which was determined to be within normal limits.  There was no evidence of glaucoma. The examination of the optic nerve, vessels, maculas and lenses was normal.  

Visual acuity examination revealed normal vision bilaterally.  There was no diplopia, enunciation, nystagmus or chronic conjunctivitis.  The lenses were intact.  The examiner determined that there was no pathology to render a diagnosis and that the condition had no effect on the appellant's usual occupation or on his daily activities.  

In a January 2012 VA examination, the appellant reported periodic pressure sensation behind and to the left side of his left eye, which was mostly experienced when lying on the left side of the face or after reading for an extended period of time.  He noted that the symptoms lasted for approximately 5 to 10 minutes.  He did not experience any other debilitating sensations.  The examiner noted 1 month of pain and/or periods of incapacitation.  After physical examination, the examiner determined that the Veteran had normal acuity, field and function of vision in each eye and that it was less likely than not that the injury had adversely affected visual function.

In a January 2012 addendum opinion, the examiner noted that the Veteran had excellent recovery from the injury.

After a review of the evidence of record, the Board finds that a compensable rating for the Veteran's left orbital fracture is not warranted.  While service treatment records note that he was placed on 14 days of leave following surgery in April 2009, it is outside of the 12 month limitation for a rating based on incapacitating episodes.  The record does not indicate any other periods of prescribed bed rest for the appellant's left orbital fracture.  The Board has considered the Veteran's report of incapacitating episodes due to his eye disability.  However, the medical evidence of record does not reflect any prescribed bed rest for his left orbital fracture at any time during the period of appeal.  

Furthermore, a higher rating is not warranted based on visual impairment, as both the March 2010 and January 2012 examiners determined that the Veteran had normal vision acuity.  

The Board has also considered whether a higher or separate rating would be warranted under any other eye disability contained in 38 C.F.R. § 4.79.  However, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, aphakia, ectropion, entropion, lagophthalmos and epiphora have not been demonstrated by the evidence of record.  38 C.F.R. § 4.79, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029.  As such, a separate or higher rating is not warranted.  

The Board acknowledges that the Veteran report of symptoms related to his eye disability.  He is certainly competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, he is not competent to make such an assertion.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's left orbital fracture warranted a compensable rating.  See Fenderson, 12 Vet. App. 119.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Cranial Nerve Neuritis

The Veteran has been assigned a 10 percent rating for his service-connected left fifth cranial nerve neuritis under Diagnostic Code 8305, the rating code for neuritis of the fifth (trigeminal) cranial nerve.  

Diagnostic Code 8205 provides a 10 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (2014).  The Note under Diagnostic Code 8205 states that ratings are dependent upon the relative degree of sensory manifestations or motor loss.  Id. 

The Veteran was afforded a VA examination in February 2010.  At that time, he reported constant pain over the left side of his face that traveled throughout his head.  He reported loss of sensation in the left cheek area.  Neurological examination revealed abnormal cranial nerves.  It was noted that the appellant had abnormality in the left fifth cranial nerve second branch with decreased sensation to light touch at the left check and the infraobital area.  The examiner determined that it was neuritis and residual of the in-service trauma and subsequent surgery.  Coordination, motor, sensory and peripheral were normal on examination.

The Veteran was afforded an additional VA examination in December 2011.  Symptoms related to the condition were intermittent pain, dull pain paresthesias and numbness, all described as moderate and affecting the left mid face.  Difficulty chewing was noted as mild.  The appellant exhibited mild muscle strength testing of the cranial nerve V.  The examiner determined that the level of severity of the condition was incomplete, moderate and did not impact the appellant's ability to work.

The Board finds that an evaluation in excess of 10 percent for cranial nerve neuritis is not warranted.  The evidence of record does not demonstrate neurological impairment or sensory deficits indicative of severe incomplete paralysis.  In fact, the December 2011 determined that the condition was moderate.  His normal motor, sensory, reflex evaluations in conjunction with his poor sensation are more than adequately contemplated by the current 10 percent disability rating.

The Board has considered the statements of the Veteran regarding the symptoms associated with his cranial nerve neuritis.  He is certainly competent to report observable symptoms.  Layno, 6 Vet. App. at 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  

In sum, the Board has reviewed the probative evidence of record and finds that the Veteran's cranial nerve neuritis has not been shown to be manifested by incomplete, severe paralysis; or to otherwise approximate the criteria for a rating in excess of 10 percent rating at any time during the appeal period.  Fenderson, supra.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Residuals of TBI

The Veteran has been assigned a 10 percent rating his service-connected residuals of TBI under Diagnostic Code 8045.

Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total." The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran was afforded a VA examination for residuals of TBI in December 2011.  Regarding cognitive symptoms, the Veteran complained of mild memory loss (such as having difficulty following a conversation, recalling recent conversation, remembering names of new acquaintances or finding words, or often misplacing items), problems with attention, concentration, and executive functions, but without objective evidence on testing.  The Veteran indicated that this was manifested by sleep disturbance with nightmares.  He was determined to have normal judgment, consciousness, visual spatial orientation and motor activity.  His social interaction was routinely appropriate and he reported always being oriented to person, time, place and situation.  The examiner determined that there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  Also, he was able to communicate by spoken and written language and able comprehend spoken and written language.  Subjective symptoms of the disability included cranial nerve dysfunction, headaches and sleep impairment.  

In May 2012, the Veteran was afforded a VA neuropsychological VA examination.  The June 2012 addendum report that accompanied the examination noted reports of difficulty concentrating, as well as symptoms of sleep disturbances and nightmares.  The examiner determined that the results of the evaluation estimated the appellant's general intellectual functioning to be in the high to average range.  He demonstrated intact cognitive functioning across most cognitive domains including basic attention, verbal learning and memory, and specific executive functions associated with fluency, shifting attention, selective attention and inhibition.  However, he exhibited difficulty on measure of non-verbal memory.  His performance indicated difficulty in retrieving the to-be-recalled information and may have been associated with a poor approach to encoding the information such that his somewhat haphazard organization when copying the to-be-remembered figure resulted in poor learning of the information.  The examiner determined that the appellant's performance on the latter measure was within the impaired to low average range and inconsistent with the appellant's estimated intellectual abilities and vocational history.  

The examiner noted that the Veteran endorsed symptoms of mild depression and some PTSD.  He noted the Veteran's issues related to sleep and determined that the symptoms of emotional distress and poor sleep can have a negative impact on cognitive function, with a specific impact on concentration.  

The examiner determined that it was possible that the test results reflect the appellant's life-long pattern of strengths.  Additionally, it was possible that the difficulties were associated with the injuries experienced by Veteran as a result of the in-service incident.  The examiner determined that given the description of the event, the appellant likely experienced a mild to moderate TBI.  His difficulties in non-verbal learning and memory may reflect persistent deficits associated with the injury.  However, the examiner determined that the specific underlying etiology of his non-verbal difficulties could not be determined as they may be related to his mood, level of distress and sleep problems, or a combination of all.  

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that an initial rating of 40 percent is warranted for residuals of TBI.  In this regard, the December 2010 VA examiner essentially determined that there were only complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  However, the May 2012 examiner determined that the appellant demonstrated difficulties in non-verbal learning and memory and that his issues related to sleep could have a negative impact on his concentration.  As such, the Board finds that there is objective evidence on testing of impairment of memory, attention, concentration, and executive functions.

The Board also finds that the impairment of memory, attention, concentration, and executive functions is mild in degree and results in no more than mild functional impairment.  In so finding, the Board notes that the appellant is employed full time as a bartender and also reported being a full time student.  Accordingly, the evidence as a whole demonstrates that any objective impairment which does exist is best characterized as mild in degree, and not more. Therefore, the Board finds that the Veteran satisfies the criteria for impairment level 2 for the memory, attention concentration, and executive functions facet.  38 C.F.R. § 4.124a.

The Board has also considered whether a rating in excess of 40 percent is warranted.  However, the record does not support a finding of impairment at a level of 3 or total impairment in any of the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating at any time throughout the duration of the appeal.  In this regard, the December 2011 VA examiner found the Veteran to display three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Such findings warrant an evaluation of level 0 under the facet governing subjective symptoms.  The Board also finds that the facet governing neurobehavioral effects warrants an evaluation of level 0, but no higher.  Similarly, the Veteran has been found to be always oriented to person, time, place, and situation, and to display normal motor activity, communication, and consciousness.  Such facets warrant a level 0 evaluation.

The Board has considered whether a staged rating is appropriate in the instant case, however, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Fenderson, supra.

Accordingly, the Board concludes that, throughout the period of the appeal, the Veteran's residuals of TBI warrant an initial disability rating of 40 percent.  38 C.F.R. §§ 3.102, 4.3 (2014).

IV. Headaches

The Veteran has been assigned a 10 percent rating his service-connected headaches under Diagnostic Code 8100.

Pursuant to the rating criteria, migraines are rated 10 percent disabling where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants the maximum rating of 50 percent.  38 C.F.R. § 4.124a, DC 8100.

The Board observes that the rating criteria do not define "prostrating." Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability." However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The appellant was afforded a VA examination in December 2011.  He reported weekly headaches with pain localized to the left side, which were treated with Tylenol.  The pain lasted less than 1 day.  The examiner noted prostrating attacks of headache pain occurring less than once every 2 months over the last several months. The Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner determined that the condition did not affect the Veteran's ability to work.

The Board has considered the evidence of record and finds that an increased evaluation is not warranted.  In this regard, the Veteran has not reported headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Rather, at the time of the December 2011 VA examination, he reported having weekly headaches.  Moreover, the average frequency of prostrating attacks over the last several months was reported as less than once every two months.  These findings do not more nearly approximate the assignment of a 30 percent rating.

The Board notes that the Veteran is competent to report his headache symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds his assertions regarding the frequency and duration of his headaches to be credible.  Although he seems to report frequent headaches, his descriptions do not show characteristic prostrating attacks sufficient to warrant a higher rating. 
 
The Board has considered whether a staged rating is appropriate in the instant case, however, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Fenderson, supra.

Therefore, the benefit of the doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


V. Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

VII. Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  At the May 2012 VA examination, the Veteran reported being a full time student and being employed full time as a bartender.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for left orbital fracture is denied.

Entitlement to an initial rating in excess of 10 percent for cranial nerve neuritis is denied.

Entitlement to an initial 40 percent rating for residuals of TBI is granted.

Entitlement to an initial rating in excess of 10 percent for headaches is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


